Citation Nr: 1133600	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to an initial compensable rating for eczema.

3.  Entitlement to an initial compensable rating for fissures with hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case currently resides with the RO in Montgomery, Alabama.

The June 2005 rating decision granted service connection for low back strain (and assigned a 10 percent rating), anal fissure with hemorrhoids (and assigned a noncompensable rating), eczema (and assigned a noncompensable rating), migraine headaches (and assigned a noncompensable rating), residual scar from left breast excision (and assigned a noncompensable rating), and hypertension (and assigned a noncompensable rating).  The Veteran perfected her appeal with respect to the initial disability ratings assigned for low back strain, hypertension, eczema, migraines, and hemorrhoids with anal fissures.  However, in an April 2011 rating decision, the RO increased the rating for migraine headaches to 30 percent, effective from the original date of claim.  The April 2011 rating decision also increased the rating for hypertension to 10 percent, effective in February 2009.  Although these do not reflect the highest ratings possible for migraine headaches and hypertension, the Veteran subsequently submitted a VA Form 21-4138 which indicates that she wanted to withdraw the appeals for an increased evaluation for hypertension and migraines.  Additionally, she clarified at her August 2011 hearing before the Board that the only issues for which she was seeking continued appellate review are the three increased rating claims listed on the title page of this decision.  As such, the only issues currently before the Board are those listed on the title page of this decision.

The issue of entitlement to a rating in excess of 10 percent for low back strain and entitlement to an initial compensable rating for fissures with hemorrhoids is addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2005 and May 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the May 2006 notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for eczema.  Service connection was awarded in the June 2005 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and her representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  She also testified at a hearing before a Decision Review Officer and at a hearing before the undersigned Veterans Law Judge.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's eczema is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806.  On the occasions of the aforementioned hearings, the Veteran testified that she experiences breakouts of her eczema on the neck and shoulders.  She further noted that the breakouts are worse during warmer weather.  The Veteran also noted that she uses corticosteroid-based cream to treat her eczema.  Essentially, she contends that a higher disability rating is warranted.

Diagnostic Code 7806 provides that dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  A 60 percent evaluation is warranted if the dermatitis or eczema covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence of record includes the report of a May 2005 VA examination, which notes that the Veteran's eczema preexisted service.  It flared up around the elbows, thighs, and low abdomen during service.  Currently, her symptoms were noted to be stable.  On examination there were no active eczematous lesions except small macular papular lesions on the posterior bilateral elbows.

A July 2009 private treatment record notes a diagnosis of eczema for which the Veteran uses topical steroid cream.  

A September 2009 VA examination report notes that less than 5 percent of the exposed areas (head, face, neck, and hands) are affected by the Veteran's eczema.  Additionally, less than 5 percent of the total body area is affected.  There was dry skin noted at the neck.  The diagnosis was eczema.  The Veteran complained that flare-ups are worse in the summer and it is an intermittent condition.  The skin symptoms include patches of irritation at the base of the neck, elbows, and knees.  There are no systemic symptoms.  The Veteran uses a topical corticosteroid for her eczema.  

Based upon a review of the entire evidentiary record, the Board finds that a higher rating for the Veteran's service-connected eczema is not warranted.  In this regard, the Board notes that the evidence reflects that the exposed area affected is less than 5 percent and the percentage of the entire body affected is less than 5 percent.  This falls squarely in the noncompensable category under Diagnostic Code 7806.  At no time has she ever met the percentage requirements for a higher 10 percent rating under this diagnostic code.  The Veteran does not use systemic therapy for her eczema.  The record reflects, and she does not contend otherwise, that she uses topical corticosteroids only.  Therefore, the disability is properly rated as noncompensable.

The Board has also considered whether the Veteran could receive a higher rating under any other diagnostic code but has found none.  As such, the disability is properly rated as noncompensable for the entire appeal period.  Hart, 21 Vet. App. 505.

In reaching the decision above regarding the increased rating claim, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's eczema.  The Veteran's discrete manifestations of the service-connected eczema are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

An initial compensable rating for eczema is denied.


REMAND

The Veteran's low back strain is rated as 10 percent disabling under Diagnostic Code 5237.  The Veteran contends that a higher rating is warranted.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A private medical record from 2005 notes complaints of low back pain.  The Veteran was noted to have sharp lower back pain for which she was taking Flexeril, Naprosyn, and Extra Strength Tylenol.  No surgery was noted.  

A May 2005 VA examination report notes that the Veteran takes Flexeril for her back.  The pain is nonradiating, and lasts hours or minutes.  It is occasionally sharp, but mostly it is dull.  She also takes Naprosyn.  She uses heat and cold packs, and she does exercises.  Pain is worse with prolonged standing, walking, lifting weights more than 25 pounds, or walking more than two miles.  The pain is relieved with rest.  There are no additional limitations during flare-ups or repetitive movements.  She does not use a cane or crutches.  She uses a back brace sometimes.  She is not currently using it.  She has no unsteadiness and no surgery.  On examination, straight leg raise test was normal bilaterally.  The Veteran was able to heel- and toe-walk.  Gait, stance, posture, and coordination were normal.  Flexion of the thoracolumbar spine was to 80 degrees, with pain beginning at 70 degrees.  Extension, lateral flexion and lateral rotation were all zero to 30 degrees and normal.  There were no additional limitations due to pain, fatigue, weakness, or lack of endurance on repetitive use of flare-ups.  There were no muscle spasms, tenderness, or abnormal posture.  Sensory examination and motor examination were normal.  Reflexes were normal.  There was no suggestion of intervertebral disc syndrome.  Neurological examination was normal.  X-rays were normal.  The diagnosis was chronic mechanical low back pain.

A January 2008 private treatment record notes that the Veteran has back pain that is controlled with Flexeril.  

A December 2008 private treatment record notes that the Veteran has back pain secondary to a status post motor vehicle accident.  

A July 2009 private treatment record notes a diagnosis of chronic low back pain for which she has been through physical therapy and takes Flexeril as needed.  

A September 2009 VA examination report notes that the Veteran has no incontinence due to her low back disability.  There is no fatigue, decreased motion or weakness.  There is stiffness, spasms and pain that was described as a dull ache.  The pain is mild to moderate and is constant.  There is no radiation of the pain.  There are no flare-ups, either.  The Veteran indicated that she had a few days of incapacitating episodes after a motor vehicle accident in the past 12-month period.  Physical examination revealed normal posture, head position and symmetry of the spine.  Gait was normal.  There were no abnormal spinal curvatures, nor was there ankylosis of any spinal segment.  Examination of the thoracic sacrospinalis revealed no spasm, atrophy, guarding, tenderness or weakness.  There was pain with motion.  Motor examination and sensory examination were normal.  There was no muscle atrophy.  Range of motion testing of the thoracolumbar spine revealed 90 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of left lateral rotation, 20 degrees of right lateral flexion, 20 degrees of right lateral rotation and objective evidence of pain on range of motion.  However, there was no evidence of pain following repetitive motion, nor was there evidence of additional limitations after three repetitions of range of motion.  Lasegue's sign was negative.  Imaging studies revealed that alignment was maintained and vertebral body height was normal.  Disc spaces are maintained.  Sacroiliac joints were noted to be intact.  There was no vertebral fracture.  The Veteran is currently employed full time and this disability causes significant effects on the Veteran's employment in that there is increased absenteeism.  The back disability causes a mild effect on chores, exercise, and spores.  There is no other effect from the disability on shopping, recreation, traveling, feeding, bathing, dressing toileting, or grooming.

At the DRO hearing, the Veteran described her back pain as intermittent.  She further stated that her back pain depends on what kinds of activities she has been doing that day.  She indicated that most of the week, but not every day, she has some sort of pain in her back.  Her pain varies from two to seven on a scale of one to 10.  

At the hearing before the undersigned Veterans Law Judge, the Veteran indicated that she has low back problems that cause radiating pain through her thighs.  She indicated that she has lost work due to medical appointments for her back.  She avoids stairs and takes the elevator whenever possible.  She also has been prescribed a TENS unit for her back.  

Prior to the August 2011 videoconference hearing, the Veteran had never complained of radiating pain through her thighs.  Based upon this new information, a new VA examination is warranted.

Regarding the increased rating claim for fissures with hemorrhoids, the Veteran is currently receiving a noncompensable rating for this disability under 38 C.F.R. § 4.114, Diagnostic Codes 7335-7336.  Under Diagnostic Code 7336, the code for rating hemorrhoids, external or internal, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A higher 10 percent rating is warranted for large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The highest rating, a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Under Diagnostic Code 7335, ano, fistula in, is to be rated as for impairment of sphincter control.  Under Diagnostic Code 7332, impairment of sphincter control, a noncompensable rating is warranted for healed or slight, without leakage.  A 10 percent rating is warranted for constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted for complete loss of sphincter control

The June 2005 VA examination report notes that the Veteran has external hemorrhoids.  Her last episode of bleeding was about one month earlier.  She had an evaluation done for posterior fissure and was given Proctofoam, sitz baths treatment, which was helpful.  Symptoms were worse during pregnancy.  However, now the symptoms are stabilizing.  Her last episode of symptoms of hemorrhoids and fissure with bleeding were about a month ago.  Since then there have been no symptoms.  Her symptoms are worse during constipation.  The diagnosis was "history of external hemorrhoids and fissures, currently asymptomatic."  Red blood cell count done during this examination was within normal limits.  

The September 2009 VA examination report notes that the Veteran has problems with her hemorrhoids occasionally.  Most recently she had problems in April 2009.  Her disability was described as intermittent with remissions.  She uses preparation H and Tucks pads.  She denied anal itching, diarrhea, difficulty passing stools, and tenesmus.  She endorsed pain and burning.  She stated that she has occasional bleeding and three recurrences a year with thrombosis.  It was noted that there was no history of thrombosis, fecal incontinence. or perianal discharge.  Rectal examination was noted to be deferred.  

A Private treatment record from July 2009 reflects that the Veteran's red blood cell count was 3.94, where 4.2 to 5.2 is considered normal.  

A March 2011 VA examination report notes that the Veteran has hemorrhoids once a month, lasting about five to seven days.  She has anal fissures three to four times a year, which last seven to 10 days.  Her last episode of anal fissures was in January 2011.  She described a frequent history of rectal bleeding, but no rectal prolapse or recurrent anal infections.  She endorsed anal itching, burning, pain, and diarrhea.  She denied difficulty passing stools, tenesmus, and swelling.  She indicated that the bleeding is frequent.  She has four or more recurrences without thrombosis per year.  There is no history of thrombosis.  There is no fecal incontinence.  There is seropurulent perianal discharge.  The Veteran was noted to have anemia associated with heavy menstrual cycles and hemorrhoids.  On examination no hemorrhoids were present and no anorectal fistula was present.  There was no anal or rectal stricture, no sphinchter impairment, and no prolapse.  Red blood cell count was 3.5, where a range of 4.2 to 5.2 is considered normal.  

An April 2011 letter from the March 2011 VA examiner notes that her red blood cell count was 3.5, where normal was listed as 4.2 to 5.2.  The letter indicates that the findings were out of range and that there was a need for further medical follow up.  

While the Veteran's red blood cell count has been low and at the March 2011 VA examination she was found to have anemia due to heavy menstrual bleeding and hemorrhoids, the evidence does not show the presence of, or even a history of, frequent recurrences, thrombosis, irreducibility of hemorrhoids, or excessive redundant tissue, which are the criteria for a higher 10 percent rating.  Regarding the highest rating of 20 percent, although there is evidence that she has complained of frequent bleeding and there is a diagnosis of anemia due in part to hemorrhoids and in part to heavy menstrual bleeding, as well as a diagnosis of fissures, neither hemorrhoids, fissures nor bleeding have ever been found during a post-service physical examination.  Therefore, a new VA examination should be scheduled, preferably during a flare-up of the hemorrhoids and/or fissure(s), and the examiner should address all pertinent criteria set forth in the Diagnostic Codes (7335 and 7336) for rating hemorrhoids and fissures.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  This is especially important given the April 2011 letter from the March 2011 VA examiner, which indicates that that the Veteran should seek further follow-up or treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all up-to-date VA medical records dating from March 2011 to the present for treatment for hemorrhoids and low back strain, and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic/neurologic examination in order to determine the current severity of her service-connected low back strain.

All indicated studies, including X-rays and range of motion studies in degrees of the lumbar spine, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should discuss the Veteran's complaints of radiating pain to the thighs (which were made at the August 2011 videoconference hearing).  If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected low back disability, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity (mild, moderate, moderately severe or severe).

The examiner should also address whether the low back strain has resulted in any incapacitating episodes during the past 12-month period.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination by an appropriate physician, preferably during a flare-up, in order to determine the current severity of her service-connected fissures with hemorrhoids.

All indicated studies, including red blood cell count laboratory tests, should be performed.  

The examiner should provide an opinion as to whether the Veteran's hemorrhoids are mild or moderate, or whether there are large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences.  The examiner should also state whether the bleeding the Veteran experiences is persistent and whether the Veteran has anemia that is due to hemorrhoids.

The examiner should also state whether the fissure(s) is/are healed or slight and without leakage, or whether it/they are constant slight or cause occasional moderate leakage, or whether they cause occasional involuntary bowel movements necessitating wearing of a pad, or if they cause extensive leakage and fairly frequent involuntary bowel movements.  The examiner should state whether there is complete loss of sphincter control.

4.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.


No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


